ORDER

PER CURIAM.
Carol Steiger appeals from the trial courts summary judgment in favor of Carl Kinsky. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in granting summary judgment in favor of Kinsky. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 84.16(b).